I APOLOGIZE FOR TAKING SO LONG TO RESPOND TO YOUR LETTER OF FEBRUARY 28, 1990, IN WHICH YOU ASK FOR GUIDANCE WITH RESPECT TO THE PAYMENT OF TRAVEL REIMBURSEMENT CLAIMS FOR PERSONS WHOSE "HOME BASE" IS OUTSIDE THE STATE OF OKLAHOMA, BUT WHO ARE TRAVELLING WITHIN OKLAHOMA ON OFFICIAL STATE BUSINESS. I HOPE TO BE BACK TO WORK FULL TIME IN A WEEK OR TWO, AND HOPEFULLY THAT WILL IMPROVE MY TIMELINESS FOR RESPONSES.
I BELIEVE YOU ARE CORRECT IN SURMISING THAT THE PROBLEM WHICH ARISES IN THESE TYPES OF TRAVEL REIMBURSEMENT CLAIMS SIMPLY WAS NOT SPECIFICALLY CONTEMPLATED BY OUR TRAVEL REIMBURSEMENT STATUTES. HOWEVER, AS THE GOVERNING STATUTE MENTIONED BY YOU, 74 O.S. 500.8 (1989) UNAMBIGUOUSLY REFERS TO TRAVEL "WITHIN THE STATE OF OKLAHOMA" AND "OUTSIDE THE STATE," WE HAVE BEEN UNABLE TO FIND ANY LEGAL SUPPORT FOR REVERSING THE AMOUNTS PROVIDED FOR REIMBURSEMENT FOR EMPLOYEES WHOSE HOME BASE IS OUTSIDE OKLAHOMA.
(RESIDENCE/TRAVEL REIMBURSEMENT/STATE EMPLOYEE)
(SUSAN BRIMER LOVING)